Citation Nr: 1547336	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  07-37 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in October 2006.  The RO issued a Statement of the Case (SOC) in November 2007.  In December 2007, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In April 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

In November 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in December 2013.  In January 2014, the Board notified the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion, and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  Argument was received from the Veteran's representative in March 2014.  Accordingly, consideration of the case may proceed.

The Veteran testified at an August 2011 Board hearing before a Veterans Law Judge (VLJ) by videoconference from the RO.  A transcript of that hearing is associated with the claims file.  After the Board's September 2011 remand, and recertification the appeal to the Board in August 2012, an August 2012 letter notified the Veteran that the VLJ who conducted his August 2011 hearing was no longer employed by the Board, and asked him if he desired an additional hearing by the VLJ who would decide his case.  He was informed that if the Board did not receive a response to that notification within 30 days, it would presume he did not want an additional hearing.  No response was received.  The Veteran was sent another letter in August 2015.  That same month, the Veteran responded that he did not wish to appear at another Board hearing.  

In April 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's claim was previously characterized as an acquired psychiatric disorder, to include PTSD.  However, the Board in its April 2014 decision granted service connection for an acquired psychiatric disorder and remanded the PTSD claim for further development.  A May 2014 rating decision implemented the Board's grant and awarded service connection for an anxiety disorder.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, the acquired psychiatric disorder, not including PTSD, claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim was previously remanded by the Board in April 2014 for the Veteran to be afforded a VA psychiatric examination to determine whether the Veteran has a current DSM-IV diagnosis of PTSD.  Upon remand, the Veteran was afforded a VA examination in August 2014.  At the examination, the Veteran did not want to discuss his PTSD stressors.  Accordingly, the VA examiner determined that he could not determine whether the Veteran had a current DSM-IV diagnosis of PTSD.  However, the Veteran has previously described his PTSD stressors at his August 2011 Board hearing and in the VA treatment records (which the August 2014 VA examiner summarized in his review of the claims file).  Thus, the Board finds that a VA addendum medical opinion is still necessary before a decision on the merits can be reached.  Upon remand, the VA examiner must review the claims file, to include the Veteran's lay statements regarding his PTSD stressors, and determine whether the Veteran has a DSM-IV diagnosis of PTSD.  See 75 Fed. Reg. 39843-52 (July 13, 2010) (codified at 38 C.F.R. 3.304(f)(3)); see also 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the VA examiner who conducted the August 2014 VA examination to provide an addendum opinion; or, if that VA examiner determines that it is necessary, schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of the Veteran's claimed PTSD.  The VA examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

* Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic Statistical Manual for Mental Disorder?  The DSM-IV applies to the Veteran's claim.

* If the answer is "Yes," is it at least as likely as not (50 percent or greater probability) that the PTSD was manifested in service or is otherwise medically related to service?

* In addition to the other information provided in the examination report, the examiner should address whether the Veteran's alleged PTSD stressors are related to his state of fear, helplessness, or horror stemming from hostile military or terrorist activity during his service.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, which may reasonably explain the medical guidance in the study of this case. 

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




